Madsen, J.
(concurring) — Although I concur in the result, I write separately to emphasize that the majority has not announced a new standard for reviewing child capacity determinations but continues to adhere to the standard set *118forth in State v. J.P.S., 135 Wn.2d 34, 954 P.2d 894 (1998) and State v. Q.D., 102 Wn.2d 19, 685 P.2d 557 (1984).
Under RCW 9A.04.050, the State has the burden to rebut the presumption of incapacity by clear and convincing evidence. The standard on review is whether there was evidence from which a rational trier of fact could find capacity by clear and convincing evidence. J.P.S., 135 Wn.2d at 37; State v. K.R.L., 67 Wn. App. 721, 840 P.2d 210 (1992). If the trial court concludes that a child lacks capacity, the State must point to evidence in the record that establishes capacity by clear and convincing evidence in order to prevail on a claim that the trial court’s finding is erroneous. See Q.D., 102 Wn.2d at 21, 26, 27 (record contained clear and convincing evidence to rebut statutory presumption of incapacity).